******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       JEROMIE THORPE v. COMMISSIONER
               OF CORRECTION
                  (AC 35518)
                 Sheldon, Keller and Mullins, Js.
         Argued March 15—officially released May 24, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Deren Manasevit, assigned counsel, with whom, on
the brief, were Paul R. Kraus, assigned counsel, and
Michael Zariphes, assigned counsel, for the appellant
(petitioner).
  Marjorie Allen Dauster, senior assistant state’s attor-
ney, with whom, on the brief, were Gail P. Hardy,
state’s attorney, and Jo Anne Sulik, supervisory assis-
tant state’s attorney, for the appellee (respondent).
                                  Opinion

   PER CURIAM. In this appeal from the habeas court’s
denial of his petition for writ of habeas corpus, the
petitioner, Jeromie Thorpe, claims that the habeas court
erred in finding that he was procedurally defaulted from
raising his claim that his prior habeas counsel rendered
ineffective assistance in failing to timely file a fourth
amended petition where the respondent, the Commis-
sioner of Correction, failed to allege procedural default
as a special defense. Following the denial of his petition
for writ of habeas corpus, the petitioner requested certi-
fication to appeal, which the court denied.
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal [under § 52-470 (g)],1 a petitioner
can obtain appellate review of the dismissal of his peti-
tion for habeas corpus only by satisfying the two-
pronged test enunciated by our Supreme Court in
Simms v. Warden, 229 Conn. 178, 640 A.2d 601 (1994),
and adopted in Simms v. Warden, 230 Conn. 608, 612,
646 A.2d 126 (1994). First, he must demonstrate that
the denial of his petition for certification constituted
an abuse of discretion. . . . Second, if the petitioner
can show an abuse of discretion, he must then prove
that the decision of the habeas court should be reversed
on its merits. . . .
   ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying
claim involves issues that] are debatable among jurists
of reason; that a court could resolve the issues [in a
different manner]; or that the questions are adequate to
deserve encouragement to proceed further.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) Mitchell v. Commissioner of Correction, 68
Conn. App. 1, 4, 790 A.2d 463, cert. denied, 260 Conn.
903, 793 A.2d 1089 (2002).
   Here, the petitioner did not allege that the habeas
court’s denial of his petition for certification to appeal
constituted an abuse of discretion until he filed his reply
brief. We do not consider claims raised for the first
time in a reply brief. See Rathbun v. Health Net of the
Northeast, Inc., 315 Conn. 674, 703–704, 110 A.3d 304
(2015). ‘‘The petitioner [thus] cannot obtain appellate
review under § 52-470 [g] because certification to
appeal has been denied and he has failed to meet the
first prong of Simms by demonstrating that the habeas
court abused its discretion in denying certification to
appeal to challenge the issues raised in the habeas cor-
pus petition.’’ Mitchell v. Commissioner of Correction,
supra, 68 Conn. App. 9–10.
      The appeal is dismissed.
  1
   General Statutes § 52-470 (g) provides: ‘‘No appeal from the judgment
rendered in a habeas corpus proceeding brought by or on behalf of a person
who has been convicted of a crime in order to obtain such person’s release
may be taken unless the appellant, within ten days after the case is decided,
petitions the judge before whom the case was tried or, if such judge is
unavailable, a judge of the Superior Court designated by the Chief Court
Administrator, to certify that a question is involved in the decision which
ought to be reviewed by the court having jurisdiction and the judge so cer-
tifies.’’